Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the prior art is not seen to teach or fairly suggest the presently claimed compounds. The closest prior art is seen to be US 8,877,906 and US 10,781,229 both of which are drawn to amphiphilic molecules for extracting, solubilizing, stabilizing, crystallizing, or analyzing membrane proteins. However, the structures of the compounds therein do no anticipate or render obvious those herein. The present compounds have a core of: 
    PNG
    media_image1.png
    211
    280
    media_image1.png
    Greyscale
wherein ‘906 has a core of: 
    PNG
    media_image2.png
    117
    113
    media_image2.png
    Greyscale
where Y is CH2; and ‘229 has a core of: 
    PNG
    media_image3.png
    108
    153
    media_image3.png
    Greyscale
where Y can be CH2O. However, these compounds do not render obvious or anticipate the present compounds which have the 
    PNG
    media_image4.png
    177
    246
    media_image4.png
    Greyscale
group. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623